United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-2767
                                ___________

Salvatore V. Ballato,                  *
                                       *
            Appellant,                 *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
Donald G. Romine; Gregory D.           * District of Minnesota.
Wickstrom; Eugene A. Homeister;        *
F. W. Apple; Inez C. Smith; Lt. (NFN) * [UNPUBLISHED]
Earl; (NFN) Cisar; William Morgan;     *
Zandra Guitterrez; Carrol V. Ruedy;    *
(NFN) Andersen; D. E. Nelson; John     *
and Jane Does, 1-20,                   *
                                       *
            Appellees.                 *
                                  ___________

                        Submitted: April 18, 2000
                            Filed: April 24, 2000

                                ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
       Salvatore Ballato seeks to appeal the district court’s1 28 U.S.C. § 1915A
dismissal of his Bivens v. Six Unknown Named Agents of the Fed. Bureau of
Narcotics, 403 U.S. 388 (1971) suit. We dismiss the appeal for lack of jurisdiction
because Ballato’s notice of appeal was untimely. See Fed. R. App. P 4(a)(1), 4(c)(1);
Burgs v. Johnson County, Iowa, 79 F.3d 701, 702 (8th Cir. 1996) (per curiam) (timely
notice of appeal is mandatory and jurisdictional). We deny Ballato’s motion to expand
the record.

      Accordingly, the appeal is dismissed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable John M.
Mason, United States Magistrate Judge for the District of Minnesota.
                                         -2-